Citation Nr: 0716879	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the RO in 
Atlanta, Georgia.

In February 2007, to support his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge (VLJ) of the Board.  During the 
hearing, he submitted additional evidence and waived his 
right to have it initially considered by the RO.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).

Also during the veteran's hearing he raised the issue of 
entitlement to an increased rating for peripheral neuropathy 
of his upper and lower extremities.  These matters are 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are additional treatment records that need to be 
obtained from the local VA Medical Center (VAMC) in Atlanta, 
as well as private records from Dr. Keller and Dr. Preek.  VA 
is required to make reasonable efforts to help the veteran 
obtain these relevant records.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

During the veteran's February 2007 personal hearing, he 
testified that he was currently receiving treatment for his 
PTSD from Dr. Janet Well at the Atlanta VAMC.  Additionally, 
he reported that he had 20 years of private treatment by Dr. 
Keller (his family doctor) for various disabilities.  The 
claims file contains records from Dr. Keller dated from 1990 
to 2002 - a 12 year period.  So there appears to be 
additional records from Dr. Keller which have not been 
obtained.  Lastly, he reported private treatment by Dr. Preek 
at the Atlanta Gastro Intestine Clinic (the veteran was not 
clear on the exact name of the clinic).  As all of the above 
described records are potentially pertinent to the veteran's 
claims on appeal, they should be obtained and associated with 
the other evidence in his claims file for consideration.  
See, e.g., Gregory v. Brown, 8 Vet. App. 563 (1996).

Turning to the veteran's claim of service connection for a 
left ear disability, his service medical records (SMRs) show 
that in a July 1969 report of medical history, completed for 
purposes of separation, he indicated a history of ear, nose 
or throat trouble.  

Private treatment records dated from 1990 to 2002 confirm the 
veteran frequently experiences pain and infections in his 
left ear.  Additionally, in various written statements as 
well as during his personal hearing he has reported 
experiencing a continuity of symptomatology since service.  
So this triggers VA's duty to provide him an examination 
since there is no medical opinion currently on file 
addressing the determinative issues of whether his current 
left ear disability is related to his military service, 
including any injury he may have sustained while on active 
duty.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006).

In regards to the veteran's PTSD claim, the veteran has 
furnished information concerning his claimed stressors.  Some 
stressors which the veteran has reported throughout his 
appeal include (but are not limited to): (1) Numerous 
incoming artillery attacks while stationed in Vietnam (Camp 
Carroll, DMZ) with the 2nd Battalion, 94th Artillery, Battery 
HHB, Third Marine Division - the veteran specifically 
recalled attacks occurring on February 19, 1968 and September 
10, 1968; (2) witnessing the death and/or severe injury of 
fellow soldiers, Arkie Wright, Ken Hornbaker, Jim DeCosta, 
and Mosley (last name).  The RO should carefully go through 
all the statements submitted by the veteran to determine any 
additional stressors, as well as ask the veteran whether he 
has any additional stressors to report.

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressors.  Given the 
above stressor statements, and the veteran's verified Vietnam 
service, VA should provide a summary of his stressors to the 
JSRRC and ask them to attempt to verify the stressors.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Therefore, on 
remand, the veteran should be asked to provide a more 
detailed statement of his stressors and a request should be 
made to the JSRRC for verification of his reported stressors, 
including whether his unit received enemy fire.

Additionally, the record indicates the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA).  In an August 2006 statement from the 
veteran, he reported that he was in receipt of benefits from 
SSA since 2003.  There are, however, no records on file 
pertaining to such benefits.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  The medical records that 
provided the basis for this agency's decision may include 
findings that are pertinent to the veteran's claims with VA.

Lastly, the most recent statement of the case (SOC) was 
issued on August 17, 2004.  Additional relevant evidence was 
submitted to the claims folder since that time.  Such 
evidence consists of lay statements, statements from the 
veteran, and VA medical center (VAMC) treatment records dated 
from 2002 to 2005.  These records were not part of the claims 
folder when the RO last considered the veteran's claim.  
Though the Board notes, that the veteran submitted a waiver 
of initial review by the RO of evidence he submitted at his 
February 2007 hearing, he did not submit a waiver of initial 
review for the above cited evidence.  To avoid potential 
prejudice to the veteran, the evidence should first be 
reviewed by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. §§ 19.31, 20.1304 (2006); Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This should include, but is 
not limited to, records of his treatment 
at (a) the local VAMC in Atlanta, (b) 
records of treatment from 
Dr. Keller, and (c) records of treatment 
from 
Dr. Preek.

2.  Schedule the veteran for a VA 
audiology examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not (meaning 
50 percent or more probable) his 
current left ear disability is the 
result of his service in the military 
- including any injury he may have 
sustained while on active duty.

To facilitate making this important 
determination the examiner must review 
the evidence in the claims file, 
including a copy of this remand, for 
the veteran's pertinent medical and 
other history.  The examiner should 
discuss the rationale of the opinion.

3.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events: the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
attempt to verify each claimed stressor.  
The JSRRC should also attempt to verify 
that the veteran's unit received enemy 
fire.  The veteran must be informed of 
the results of the search.

5.  If any of the claimed stressors in 
paragraph 4 are verified, schedule the 
veteran for a VA mental disorders 
examination.  The examiner should review 
the claims folder, including a copy of 
this remand in conjunction with the 
examination, and should acknowledge such 
review.  The examiner should report all 
current diagnoses and should express 
opinions as to 1) whether it is at least 
as likely as not (50 percent probability 
or more) that any diagnosed disability, 
including PTSD, had its onset in 
service, and 2) whether the diagnosed 
disability, including PTSD, is related 
to a stressor which has been actually 
verified.  If the examiner finds that 
the veteran does not meet the criteria 
for the diagnosis of PTSD, the examiner 
should explain the reasons for this 
conclusion.  The examiner should also 
provide a rationale for any other 
opinions provided in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of the 
requested examinations (VA audiology 
examination and VA mental disorders 
examination).  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claims.

7.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, and any hearing transcripts, 
etc.

8.  Then readjudicate the claims in 
light of the additional evidence 
submitted and otherwise obtained since 
the most recent SOC in August 2004.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




